UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-7125


DERRICK E. KIRTMAN,

                   Plaintiff - Appellant,

            v.

CHAPLAIN HELBIG; SIA STIVERS; WARDEN CRUZ; ASSISTANT
HOSPITAL A WHITEHURST; ASSISTANT WARDEN LANDFORD,

                   Defendants - Appellees,

            and

SIA LIEUTENANT DUMBAR; CASE MANAGER MCCELLAN; HOSPITAL
ADMINISTRATOR, Jane Doe - 1; ASSISTANT WARDEN JOHN DOE 2;
REGISTER NURSE K. CALUAGO; REGISTER NURSE JANE DOE 3;
CORRECTIONAL OFFICER JOHN DOE 4; COUNSELOR PARKER;
COUNSELOR COATES; UNIT MANAGER HORTON; WARDEN TEWER; MD
JESUS FERNANDEZ; MD ROSS QUINN; PA HERNANDEZ; PA BRISITTE
WOLVERTON; E. TOPETE; WARDEN JOHN DOE 5,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Florence. A. Marvin Quattlebaum, Jr., District Judge. (4:16-cv-02839-AMQ)


Submitted: March 11, 2019                                    Decided: April 8, 2019


Before WILKINSON, FLOYD, and RICHARDSON, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Derrick E. Kirtman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Derrick E. Kirtman appeals the district court’s order adopting the magistrate

judge’s recommendation and granting summary judgment to Chaplain Helbig, Special

Investigative Agent Stivers, Warden Cruz, Assistant Hospital Assistant Whitehurst, and

Assistant Warden Landford (“the Defendants”). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Kirtman v. Helbig, No. 4:16-cv-02839-AMQ (D.S.C. July 27, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3